Dismissed and Memorandum Opinion filed June 23, 2005








Dismissed and Memorandum Opinion filed June 23, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00399-CV
____________
 
HABIBOLLAH
YAZDCHI, Appellant
 
V.
 
FROST NATIONAL
BANK, Appellee
 

 
On Appeal from
County Civil Court at Law No. 3
 Harris County, Texas
Trial Court Cause No.  823,238 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment allegedly signed January
27, 2005.
Appellant filed a motion to dismiss the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 23, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.